Citation Nr: 0202869	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for an ear 
disability including hearing loss, has been submitted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
December 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 decision of the Department 
of Veterans Affairs (VA) Portland Regional Office (RO), which 
denied service connection for a low back disability and an 
ear disorder to include hearing loss, as new and material 
evidence, sufficient to reopen those claims, had not been 
submitted.  By August 2001 decision, the RO granted service 
connection for a low back disability, and that issue is not 
now in appellate status.  


FINDINGS OF FACT

1.  By October 1990 decision, the Board denied the veteran's 
claim of service connection for defective hearing.  

2.  By June 1998 rating decision, the RO declined to reopen 
the veteran's claim of service connection for an ear disorder 
including hearing loss as new and material evidence, 
sufficient to reopen that claim, had been submitted.

3.  Evidence received since the June 1998 denial of service 
connection for an ear disability to include hearing loss does 
not bear directly and substantially on the specific matter 
under consideration, is cumulative or redundant, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 RO determination is final.  38 U.S.C.A. 
§ 511 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been received to 
warrant reopening the claim of service connection for an ear 
disorder to include hearing loss.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1946 pre-discharge medical examination report 
indicated whisper voice test scores of 15/15, bilaterally.  
The veteran himself did not report or complain of defective 
hearing at that time.  

In February 1988, he filed a claim of service connection for 
left ear hearing loss.  By June 1989 decision, the RO denied 
service connection for hearing loss.  

In December 1989 the veteran's wife indicated that he was 
hospitalized for a left ear infection during service and that 
he was found to have a perforated left eardrum.  

By October 1990 Board decision, the Board denied entitlement 
to service connection for defective hearing.  

In September 1997, he indicated that he wished to reopen his 
claim of service connection for left ear hearing loss due to 
a perforated left eardrum.  

By June 1998 rating decision, the RO determined that new and 
material evidence, sufficient to reopen his claim of service 
connection for an ear disorder including hearing loss, had 
not been submitted.  He did not initiate an appeal of that 
decision.  See 38 C.F.R. §§ 20.200, 20.201 (2001).

In September 1998, he again submitted an application 
requesting service connection for an "ear injury."  

In April 1999, the RO received medical records from the 
Portland VA Medical Center.  January 1998 audiological 
testing revealed that he suffered from chronic tympanic 
perforation.  An otoscopy revealed a clear ear canal and a 
visible, partially occluded tympanic membrane.  Pure tone 
audiometry testing disclosed moderately severe to severe 
gradually sloping hearing loss in the right ear and flat 
severe hearing loss in the left ear.  Word recognition 
performance was fair-to-good at elevated levels in both ears.  
The audiologist noted that the veteran exhibited moderate-to-
moderately severe sensorineural hearing loss in the right ear 
and severe flat mixed hearing loss with a mild conductive 
component and a severe sensorineural component in the left 
ear.  The audiologist commented that there was no change in 
results when current findings were compared with results 
obtained during testing conducted in June 1993.  

By April 1999 rating decision, the RO determined that new and 
material evidence, adequate to reopen the claim of service 
connection for an ear disorder including hearing loss, had 
not been submitted.  

As indicated above, the veteran's claim of service connection 
for an ear disorder to include hearing loss, was last finally 
denied by June 1998 RO determination.  38 U.S.C.A. § 511 
(West 1991); 38 C.F.R. § 20.1100(a) (2001).  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's June 1998 
decision.  

In this case, the additional evidence submitted after June 
1998 consists of evidence of current bilateral hearing loss 
and a chronically perforated left ear drum as reported in the 
January 1998 audiology report.  That evidence merely provides 
a current picture of the state of the veteran's ear 
disability and the extent of his bilateral hearing loss more 
than 40 years after his separation from World War II service.  
Clearly, the evidence associated with the claims file since 
June 1998 is new, as it is not duplicative of evidence 
contained within the claims file before that time.  However, 
after carefully considering this evidence, the Board finds 
that it is not new and material, sufficient to reopen the 
claim of service connection for an ear disability and/or 
hearing loss, as it does not contribute to a more complete 
picture of the origin or etiology of the veteran's 
disabilities for which service connection is now claimed.  38 
C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  


ORDER

New and material evidence not having been submitted, the 
claim of service connection for an ear disability to include 
hearing loss is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

